Citation Nr: 0425783	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-05 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1976.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, denied, in pertinent part, 
entitlement to service connection for PTSD.

The Board notes that the veteran also initiated an appeal of 
the RO's December 2001 decision that denied entitlement to 
service connection for a left shoulder disorder, and 
increased the evaluation assigned the veteran's left foot 
disability from 10 percent to 20 percent.  At a hearing held 
in July 2002, the veteran indicated that he no longer wished 
to pursue his claim of entitlement to service connection for 
a left shoulder disorder.  See 38 C.F.R. § 20.204 (2003).  In 
a written statement submitted in June 2004, the veteran 
indicated that he would be satisfied if the RO increased the 
evaluation assigned to his left foot disability to 30 
percent.  In a rating decision dated June 2004, the RO took 
such action, which constitutes a complete grant of the 
benefit by the veteran.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Thus, the sole claim remaining on appeal is 
entitlement to service connection for PTSD.

The veteran's PTSD claim is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action with regard to this appeal. 


REMAND

The medical evidence of record establishes that the veteran 
has been diagnosed with PTSD.  He claims that he developed 
this disorder secondary to stressors experienced in service 
while stationed at an Air Force base in Thailand, near the 
Laos border, with the 6908th Security Squadron, from June 
1974 to May 1975.  

These stressors include: (1) witnessing a Vietnamese woman 
being killed, after which he noticed that her brains and 
blood were splattered on him; (2) being under fire once in 
Thailand without weapons; (3) being subjected to firefights 
from rebels in Laos and numerous small arms and mortar 
attacks upon his compound, including in December 1974, at 
approximately 2:00 a.m., during which Chief Wade, an E-8 was 
injured or killed from the blast; (4) receiving shrapnel 
wounds to the left foot during this incident; (5) 
experiencing six months of extreme enemy fire while in a 
hostile fire zone; (6) being shot at on two or more 
occasions, including while on guard duty; (7) being on a bus 
that was attacked, during which the woman sitting next to him 
was killed; and (8) upon leaving to return to home, being on 
a plane that received fire, was almost shot down, and was 
forced to land.

The veteran alleges that, during his time in Thailand, he 
worked in counter surveillance as a Vietnamese linguist, 
whose job required intercepting and interpreting enemy radio 
traffic.  He contends that his records will not verify some 
of the reported stressors, including the shrapnel wound, 
because such records have been screened for security reasons.  
To support this contention, the veteran submitted a written 
statement from a former serviceman (retired MSgt, USAF) 
attesting to the fact that, in December 1974, while on active 
duty assigned to the 6908th Security Squadron at Nakhon 
Phanom Royal Thai Air Force base, the veteran suffered a 
puncture-type wound to the foot during an insurgent attack.  
According to the former serviceman, while working at this 
base, the veteran had a top secret compartment information 
clearance, which subjected him to the Air Force's personnel 
reliability program.  In light of this fact, when the veteran 
was reassigned to a base in California, his service 
department pulled all sensitive material in the veteran's 
files.   

In July 2002, the RO endeavored to verify these alleged 
stressors by contacting the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  The RO provided 
USASCRUR the following information regarding the veteran: his 
unit of assignment while at Nakhon Phanom Royal Thai Air 
Force base, the veteran's written statement describing the 
stressors, and copies of his personnel records.  The RO asked 
USASCRUR to furnish all records from the veteran's unit dated 
in December 1974, and records for Utapaoli Air Base, 
Thailand, which might confirm a forced crash landing in May 
1975.  

In September 2003, USASCRUR responded by providing 
information on an aircraft crash on May 13, 1975, at Nakhon 
Phanom Royal Thai Air Force base.  USASCRUR indicated that, 
at the time the crash occurred, the veteran was stationed in 
California.  USASCRUR also indicated that to provide further 
research concerning specific combat incidents and casualties, 
the veteran must provide more specific information, including 
date, type and location of incident and the full names of 
casualties.  USASCRUR did not acknowledge the veteran's 
reported involvement in a firefight in December 1974, during 
which he allegedly witnessed an injury (perhaps fatal) to 
Chief Wade.      

To date, potentially relevant records of the veteran's unit 
at Nakhon Phanom Royal Thai Air Force base, particularly 
covering the month of December 1974, during which the alleged 
firefight occurred, but also covering the months of June 1974 
to May 1975, have not been obtained.  Inasmuch as such 
information is pertinent to the veteran's claim for service 
connection for PTSD, such action should be taken on remand.  
See Falk v. West, 12 Vet. App. 402 (1999) (holding, in 
essence, that the duty to assist includes obtaining unit 
histories, records covering all relevant dates, and 
background documentation for awards or citations potentially 
indicative of combat.)  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the USASCRUR 
and any other appropriate authority and 
request a copy of all records, including 
unit histories of the 6908th Security 
Squadron at Nakhon Phanom Royal Thai Air 
Force base, and any other information 
that might verify the December 1974 
firefight, during which Chief Wade was 
allegedly wounded or killed.  The RO 
should attach to its request all 
information required by the USASCRUR.

2.  If, in response to the above 
development, the RO receives information 
confirming the occurrence of an alleged 
in-service stressor, it should prepare a 
report to this effect, which details the 
nature of the specific stressor or 
stressors established by the record.  If 
the RO determines that no alleged 
stressor actually occurred, it should so 
state in its report, which should then be 
associated with the claims file.

3.  If, and only if, a stressor has been 
verified, the RO should afford the 
veteran a VA psychiatric examination for 
the purpose of clarifying the existence 
and etiology of PTSD.  The RO should 
forward the claims file and a copy of the 
stressor report to the examiner for 
review and ask the examiner to confirm in 
his written report that he conducted such 
a review.  The examiner should diagnose 
all psychiatric disorders shown to exist 
and, to the extent PTSD exists, opine 
whether it is at least as likely as not 
related to the verified in-service 
stressor or stressors, as noted by the RO 
in a report provided to the examiner.  

4.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and 
its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003), is completed.  Such 
action should include informing the 
veteran and his representative of the 
evidence needed to support his claim, 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file, and advising the veteran 
to submit all evidence in his possession 
that is pertinent to his claim.  The RO 
should afford the veteran and his 
representative an opportunity to respond 
to this notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the veteran in 
obtaining all identified evidence.

5.  After the completion of the above the 
RO should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).



The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


